Examiner’s Amendment
	A complete copy of the Allowed claims is attached to this Notice of Allowance (except for dependent claim 26 as follows).  There are 43 claims.  The claims are attached as a pdf file entitled: “Examiner_Amendment_Dec_7_2020.pdf” and with the Doc Code “OA.APPENDIX” and with a Created date of 12/7/2020.  This is a complete copy of the allowed claims (except for dependent claim 26 as follows).  The Applicant’s Representative agreed to these claims in the 11/24/20 interview and on 11/30/20.
	Please cancel dependent claim 26 in the attached “Examiner_Amendment_Dec_7_2020.pdf” file and replace it with this dependent claim 26:
“26.       The system of claim 18, wherein the at least one processor comprises one or more processors operating under program control for performance of the steps of the method; and wherein the system includes one or more servers including the one or more processors.”
	Besides dependent claim 26 as stated preceding, the attached “Examiner_Amendment_Dec_7_2020.pdf” is the copy of the allowed claims.

Allowable Subject Matter
This Notice of Allowance is in response to the claims dated Nov 30, 2020.
Claims 1-43 of the 12/7/20 copy of the claims entitled “Examiner_Amendment_Dec_7_2020” are allowed. 

Examiner's Statement of Reason's for Allowance
The following is an examiner's statement of reasons for allowance.
This Notice of Allowance is in response to the claims dated 11/30/20.
Claims 1-43 of the 11/30/20 copy of the claims are allowed. 
Examiner notes that the current 16544138 has a continuation priority chain to parent 09846131 which is patent 7089195.  Examiner notes the other parent patents, 7412406 and 7912750, off this same continuity chain to 09846131.  
Applicant benefited from Applicant’s continuation based priority date of 4/30/2001.
Examiner notes that four EIC searches on these related cases were done (as noted in the search notes).  Examiner notes the Terminal Disclaimer filed by the Applicant on 12/7/20 and approved on 12/7/20.  Examiner notes the two interviews done on this case with Anthony Fussner.  Examiner also notes the other interviews done on the related cases of the same parent continuation chain.
Examiner notes the Allowance Conference with the SPE on 11/17/2020.  The SPE and Examiner discussed the related parent case 13403846.  The parent 13403846 did not have any prior art rejection against claim 53 dated 4/29/2019.  However, there was a 101 rejection against that claim.  And, the Federal Circuit affirmed a 101 rejection against parent patents 8799059 and 7089195.  However, the claim 53 dated 4/29/2019 was found much to be much narrower in scope than the Federal Circuit cases.  The Specification was searched and further amendments were discussed for the claim 53 dated 4/29/2019 of parent 13403846 that would pass 101 given the current 101 
On 11/24/20, Attorney agreed to all amendments of claim 53 dated 4/29/2019 of parent 13403846.  These amendments were deemed to make the claim 101 eligible.  Hence, there were no prior art or 101 against the claims agreed to by the Attorney.  These claims are reflected in the 12/7/20 copy of the claims entitled “Examiner_Amendment_Dec_7_2020”.  Also, further updated prior art search was made as noted in the attached search notes.  Also, with this copy of the claims, independent claims 1 and 9 are very similar.  Claim 9 just adds that the Cost Per Impression has a predetermined rate associated with it.
Also, as noted in the 5/20/2019 and 1/28/2019 action of related parent 13403846, there are prior art combination (Davis, McElfresh, and the NPL ILPI) with somewhat related features.  However, the current amendments dated 12/7/20 and entitled “Examiner_Amendment_Dec_7_2020” are found nonobvious over the cited prior art.  And, as noted in the 5/20/2019 action of related 13403846 no prior art was found against claim 53 dated 4/29/2019 of 13403846.
Also, Prior art was found which disclosed many of the features of the Applicant's claims.  As noted in the prosecution history of related parent 14099456,  McElfresh discloses ranking ads and placing ads based on performance based on CTP and PPC (Fig. 2).  Merriman disclosed Cost Per Action and Cost Per Thousand Impressions ad pricing models (Paragraphs [4, 5]) and ranking ads for placement based on ad performance (Fig. 1, 3).  Takayama disclosed providing ad cost discounts based on the advertiser signing up for more advertising or advertising over an extended period of time 
Also, as noted in the 2/21/14 action of parent 14099456, Davis in view of McElfresh disclosed a formula where ad value can equal CPM + (CPC x CTR).  So, the ad value can increase as actions or CTR increases even if the CPM stays the same or decreases.  However, the prior art disclosed this occurring in later or subsequent rounds of bidding.  And, Applicant’s claim states that it is the predetermined or same cost that is discounted and within the same initial round.  That is, a cost for impressions is presented to the advertiser.  Then, as the actions increase on the ad, extra impressions are presented without charge such that the effective cost that was presented to the advertiser is reduced by the giving of more impressions without further charge.  This is described in Applicant’s Specification at Applicant’s paragraph [69] and also with the example table in that paragraph.  So, Applicant’s claimed features that the predetermined cost of impressions is the one reduced, along with the other features, was seen to go past the prior art.
Also, as similarly noted in the other allowed patents off this same continuity chain, these features of selling a predetermined number of impressions of an advertising message at a website and automatically determining earned extra impressions of the same message that are provided without charging beyond the original sale price based on the positive performance of the advertising message was not found in the prior art.

Hence, the independent claims which state these features and their dependent claims were found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/
Primary Examiner, Art Unit 3688
1/4/2021